DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 06/06/2022 and Applicant’s request for reconsideration of application 16/405350 filed 06/06/2022.
Claims 1-20 have been examined with this office action.

Claim Interpretation
encoding information – [0052] “…Thus, in some embodiments, the match reduction module 208 may encode information associated with the added attributes ( e.g., whether the profile is associated with the added attributes) into a single input value before providing the single input value to the matching model”.
different bits – [0052] “… In one example, the match reduction module 208 may encode the Boolean data associated with the added attributes in a series of bits ( e.g., an 8-byte value, a 16-byte value, etc.)”. Thus, the claim limits involving “different bits” is interpreted as data stored in an 8-byte value or a 16-byte value. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of reducing false positives in fraud detection without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an system, independent claim 9 and all claims which depend from it are directed toward a method, and independent claim 15 and all claims which depend from it are directed toward a machine- readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receiving a request for matching one or more profiles, from a plurality of stored profiles, to an entity from a list of entities, wherein the request includes identification information associated with the entity and corresponding to a set of identification attributes; 	determining, from the plurality of stored profiles, a subset of profiles by comparing the identification information against data associated with the plurality of stored profiles and corresponding to the set of identification attributes; 
reducing a size of the subset of profiles by: 	deriving, for the entity, two or more attribute values that correspond to two or more attribute types and that are not part of the identification information based on common characteristics that are shared among the list of entities; 
	determining, from the subset of profiles, a cluster of profiles surrounding the entity based on a clustering operation performed on the subset of profiles and the entity using the two or more attribute values; 
	iteratively adjusting one or more parameters associated with the cluster until a number of profiles within the cluster is below a threshold; 	encoding the two or more attribute values into different bits of an input value for a machine learning model, wherein the machine learning model is configured to receive the input value, the identification information, and attribute values associated with the cluster of profiles for predicting whether any profile, from the cluster of profiles, matches the entity; 
	providing the input value as a single input to the machine learning model; 
	identifying, from the cluster of profiles using the machine learning model, at least one profile that does not match the entity based on an output of the machine learning model; and 
	removing the at least one profile from the cluster of profiles to generate a modified cluster of profiles; and 	performing an action on one or more user accounts associated with the modified cluster of profiles”. 

Claim 9 comprises inter alia the functions or steps of “receiving a request for matching one or more profiles, from a plurality of stored profiles, to an entity from a list of entities, wherein the request includes identification information associated with the entity and corresponding to a set of identification attributes; 
	determining from the plurality of stored profiles, a subset of profiles by comparing the identification information against data associated with the plurality of stored profiles and corresponding to the set of identification attributes; 	reducing a size of the subset of profiles by: 	deriving, for the entity, a plurality of attribute values that corresponds to a plurality of attribute types and that is not part of the identification information based on common characteristics that are shared among the list of entities; 
	determining, from the subset of profiles, a cluster of profiles surrounding the entity based on a clustering operation performed on the subset of profiles and the entity using the plurality of attribute values; 
	adjusting one or more parameters associated with the cluster until a number of profiles within the cluster is below a threshold; 
	encoding the plurality of attribute values into different portions of a single value for a machine learning model, wherein the machine learning model is configured  to receive the single value, the identification information, and attribute values associated with the cluster of profiles for predicting whether any profile, from the cluster of profiles, matches the entity; 
	identifying, from the cluster of profiles using the machine learning model, at least one profile that does not match the entity based on an output of the machine learning model; and 
	removing, from the cluster of profiles, the at least one profile to generate a modified cluster of profiles; and 
	performing an action on one or more user accounts associated with the modified cluster of profiles”.

Claim 15 comprises inter alia the functions or steps of “receiving a request for matching one or more profiles, from a plurality of stored profiles, to an entity from a list of entities, wherein the request includes identification information associated with the entity and corresponding to a set of identification attributes; 
	determining, from the plurality of stored profiles, a subset of profiles by comparing the identification information against data associated with the plurality of stored profiles and corresponding to the set of identification attributes; 
reducing a size of the subset of profiles by: 
	deriving, for the list of entities, a plurality of attribute values that correspond to a plurality of attribute types and that is not part of the identification information based on common characteristics that are shared among the list of determining,  from the subset of profiles, a cluster of profiles surrounding the entity based on a  clustering operation performed on the subset of profiles and the entity using the plurality of attribute values, wherein each profile in the subset of profiles is assigned a position in a multi-dimensional space, and wherein each dimension in  the multi-dimensional space corresponds to a particular attribute types in the plurality of attribute types; 
	iteratively adjusting one or more parameters associated with the cluster until a number of profiles within the cluster is below a threshold; 	encoding the plurality of attribute values into different bits of an input value for a machine learning model, wherein the machine learning model is configured to receive the input value, the identification information, and attribute values associated with the cluster of profiles for predicting whether any profile, from the cluster of profiles, matches the entity; 
	providing the input value as a single input to the machine learning model; 
	using the machine learning model to identify, from the cluster of profiles, at least one profile that does not match the entity based on the identification information and the input value; and 
	removing the at least one profile from the cluster of profiles to generate a modified cluster of profiles; and 
	performing an action on one or more user accounts associated with the modified cluster of profiles”.

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Reducing false positives in fraud detection is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. The claim limits involving machine learning are claimed at high level of generality and are merely applied to the abstract idea of the claims. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0023-0028] [0052]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2, 5-7, 10-12, 14, and 18-20  these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.
As for dependent claims 3, 4, 8, 13, and 15-17,  these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of retrieving [data] from an external server and the use of a machine learning model. The external server and use of a machine learning model are both recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. The examiner maintains that the claims are directed toward an abstract idea. Reducing false positives in fraud detection is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The use of machine learning is claimed and disclosed at a high level of generality and is merely generally linked to the abstract idea of the claims, even in combination. The examiner notes that the various machine learning algorithms are described and claimed to operate as intended without modification. The amended claims merely describe the content of the information to be processed by the various machine learning algorithms. However, the enriched/encoded information is merely the content of data and does not modify the operation of the machine learning algorithms. Thus, there is no improvement to the machine learning algorithms but, instead, it is the content of data (enriched/encoded information) and the interpretation of the data and results which is claimed and disclosed. However, the content and interpretation of data is part of the abstract idea. Thus, the claims and disclosure do not disclose a technological improvement and merely generally link the machine learning and computer to the abstract idea of the claims. With regard to applicant's argument directed toward Example 42, the application in the Example 42 made an improvement to an underlying technology, whereas, the present application used a generic technology and computer to implement an abstract idea. Thus, Example 42 are readily distinguishable from the present claims. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A submitted 07/19/2021 used in the conclusion section in the office action submitted 07/19/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        

06/15/2022